PER CURIAM.
Enrico Rhodes challenges his convictions and sentences for three counts of attempted second-degree murder, three counts of robbery, one count of fleeing or attempting to elude a law enforcement officer, and one count of possession of a firearm by a convicted felon. He raises several issues on appeal, none of which have merit, and so we affirm the convictions and sentences. However, as we found need to do in Masterson v. State, 133 So.3d 1085, 1086 (Fla. 1st DCA 2014), we remand for the trial court to correct the written judgment to remove the word “aggravated” from the title of the crime for which Rhodes was convicted in Count 8. The judgment correctly cites section 316.1935(3)(a), Florida Statutes, and should show the offense as “fleeing or attempting to elude a law enforcement officer.”
AFFIRMED; REMANDED with directions.
CLARK, MARSTILLER, and SWANSON, JJ., concur.